 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   WILLIAM LEE JOHNSON, et al.,                  Case No. 1:19-cv-00105-LJO-SAB

12                      Plaintiffs,                ORDER GRANTING EXTENSION OF TIME TO
                                                   FILE SUPPLEMENTAL BRIEFING FOR
13          v.                                     PETITION FOR APPOINTMENT OF
                                                   GUARDIAN AD LITEM AND DIRECTING
14   RUSH ENTERPRISES, INC., et al.,               MEDICAL EVIDENCE TO BE FILED UNDER
                                                   SEAL
15                      Defendants.
                                                   (ECF No. 7)
16

17

18          On January 24, 2019, a complaint in this action was filed along with a petition for

19   appointment of guardian ad litem for William Lee Johnson (“Plaintiff” or “Mr. Johnson”), an

20   incompetent adult. (ECF Nos. 1, 3.) On January 26, 2019, the Court issued an order directing

21   Jerrad Johnson (“Petitioner”), to submit supplemental briefing for the petition for appointment of

22   guardian ad litem within fourteen days of the issuance of the order. (ECF No. 6.) On February 7,

23   2019, Plaintiff filed a request for additional time to submit such supplemental briefing. (ECF No.

24   7.) The request demonstrates that Plaintiff’s counsel and proposed guardian ad litem are making

25   a good faith effort to obtain the necessary medical records, declarations, and letters in support of

26   the petition. (ECF No. 7.) The Court finds good cause to grant Plaintiff’s request for an

27   additional two weeks to file the supplemental materials.

28   ///
                                                      1
 1            Accordingly, IT IS HEREBY ORDERED that Petitioner shall submit supplemental

 2   briefing for the petition for appointment of guardian ad litem on or before Febraruy 25, 2019.

 3
     IT IS SO ORDERED.
 4

 5   Dated:     February 7, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
